Title: To Benjamin Franklin from James Parker, 24 September 1768
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
NewYork, Sept. 24. 1768
Altho’ it be many Months since I have had the Pleasure of one Line from you, yet as I have some Room to think you are not on the Return home now, as all your Friends expected, I will once more scribble to a few Lines more to ask, How you do?
At the same time, it may not be displeasing to receive Word, that your Son being gone to Albany, as you will see in the News papers, I heard he got well to Sir Wm. Johnson’s, and they expected the Treaty about this Time. Your Son and Daughter Bache you will doubtless hear from, they being now in this City, just returned from Boston in their Way home, she I see is very well.
We continue to struggle along thro’ the World, And if I can make both Ends meet, I shall be happy. I am much as I used to be in Health, and tho’ I meet with hard Fare, I am determined to Conquer my Adverse Fortune, or die in the Attempt.
The Publick Affairs and Commotions you will probably learn from the Papers and others. I do not love to arraign the Conduct of my Superiors, tho’ I can’t help thinking some actings are strangely absurd.
We complain the Nation is deeply in Debt, and yet those at Helm send 5 or 6 Commissioners to Boston with the Charge or Pension of about £3000 sterling per An. which might every Farthing been saved, and all the Business done as well as before, and much more to the Satisfaction of every Officer here. Those besides kicking up a Dust, by their haughty Behaviour, imitate their Superiors in Absurdity, or shall I call it Chicanery. They have ordered all the Money collected for Duties to be first sent to them to Boston, and those Officers who receive Pay as such here, are to send a Power to some of their Dependants there, for them to receive it, and to send it back here, by which Means they are to stop (or their Dependants do it) 2½ per Cent. out of all our small Allowances, besides paying Freight and Risk of the Money’s coming here. Now as the Money first goes from hence, could it not be better paid here without any of this Risk or Charge? And is not such a Conduct absurd; as well as cruel to one who has but a small Allowance at best, and some of that to be decolated from them. I could wish it had remained to be paid in England, tho’ I have never had a Copper yet of any sort from that Office.
When I begin to scribble, I know not when to stop. I have only to add, all our respectful Compliments from Your most obliged Humble Servant
James Parker.
 
Addressed: For / Dr Benjamin Franklin / Craven-Street / London
  Endorsed: Mr Parker  Sept. 25.